Name: Commission Regulation (EEC) No 298/80 of 8 February 1980 on the sale at a price fixed in advance of bone-in beef and veal held by the intervention agencies and intended for export, and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 2 . 80 Official Journal of the European Communities No L 32/23 COMMISSION REGULATION (EEC) No 298/80 of 8 February 1980 on the sale at a price fixed in advance of bone-in beef and veal held by the inter ­ vention agencies and intended for export, and amending Regulation (EEC) No 1687/76 Whereas it is necessary to provide for the lodging of a deposit of an amount sufficiently high to guarantee the export of this beef ; whereas it is necessary besides to amend Commission Regulation (EEC) No 1687/76 (8), as last amended by Regulation (EEC) No 239/80 (9 ) ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 291 6/79 (2 ), and in particular Article 7 (3 ) thereof, Whereas the possibility of permanent intervention in beef and veal has led to the build-up of considerable stocks in the Community ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 98 /69 (3 ), as amended by Regulation (EEC) No 429/77 (4), provides that some of the meat held by the intervention agencies may be disposed of for export, and that the selling prices of frozen beef and veal bought in by the intervention agencies may be fixed in advance ; whereas it is appropriate to make use of this system of selling ; Whereas it is important that the provisions of Commission Regulation (EEC) No 2173/79 (5 ) as regards selling at a price fixed in advance shall be complied with , and as this is subject to the products concerned being exported it is necessary to extend the period laid down by Regulation (EEC) No 2173/79 for taking delivery of the products ; Whereas Council Regulation (EEC) No 1055/77 (6 ) provides that, in the case of products held by an inter ­ vention agency and stored outside the territory of the Member State within whose jurisdiction that agency falls , a selling price different from that for products stored on that Member State's territory may be fixed ; whereas Commission Regulation (EEC) No 1 805/77 ( 7 ) laid down the method for calculating the selling prices of those products ; whereas , in order to avoid any confusion , it should be made clear that the prices fixed by this Regulation do not apply as they stand to those products ; Article 1 1 . Frozen beef and veal taken over before I September 1979 shall be sold, for export , at a price fixed in advance . 2 . The intervention agencies shall sell first the products which have been in storage longest . 3 . The products and their presentations as well as the selling prices are fixed in Annex I. 4. The sales shall take place in accordance with the provisions of Regulation (EEC) No 2173 /79 , in parti ­ cular Articles 2 to 5 thereof, and Regulation (EEC) No 1687/76 . 5 . Details relating to the quantitites and to the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 2 By way of derogation from Article 18 ( 1 ) of Regulation (EEC) No 2173/79, the period accorded for taking delivery of and exporting meat purchased under the terms of this Regulation is extended to not more than three months from the date of acceptance of the appli ­ cation , in accordance with Article 3 (2) of that Regula ­ tion . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 329, 24 . 12 . 1979 , p. 15 . (&gt;) OJ No L 14, 21 . 1 . 1969 , p. 2 . (&lt;) OJ No L 61 , 5 . 3 . 1977 , p. 18 . ( 5 ) OJ No L 251 , 5 . 10 . 1979 , p. 12 . (&lt;-) OJ No L 128 , 24. 5 . 1977 , p. 1 . ( 7 ) OJ No L 198 , 5 . 8 . 1977 , p. 19 . ( 8) OJ No L 190, 14. 7 . 1976, p. 1 . (9 ) OJ No L 27, 2 . 2. 1980 , p. 21 . No L 32/24 Official Journal of the European Communities 9 . 2 . 80 17. Commission Regulation (EEC) No 298 /80 of 8 February 1980 on the sale at a price fixed in advance of bone-in beef and veal held by the intervention agencies and intended for export ( 17 ). Article 3 By way of derogation from Article 15 ( 1 ) of Regulation (EEC) No 2173/79 the security shall be 100 ECU/ 100 kg Article 4 Regulation (EEC) No 1687/76 is amended as follows : In Part I to the Annex : 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following point 17 and footnote ( 17 ) relating thereto are added : ( 17 ) OJ No L 32, 9 . 2 . 1980 , p. 23 . Article 5 This Regulation shall enter into force on 1 1 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 February 1980 . For the Commission Finn GUNDELACH Vice-President 9 . 2 . 80 Official Journal of the European Communities No L 32/25 ANNEXE I  ANHANG I  ALLEGATO I BIJLAGE I ANNEX I BILAG I Prix de vente en Ecus par 100 kg de produits I 1 ) Verkaufspreise in ECU je 100 kg des Erzeugnisses ( x ) Prezzi di vendita in ECU per 100 kg di prodotti (') Verkoopprijzen in Ecu per 100 kg produkt (') Selling price in ECU per 100 kg of product (') Salgspris i ECU pr. 100 kg af produkterne (') DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Bullen A 160,000  Hinterviertel, auf 5 Rippen geschnitten , stammend von : Bullen A 218,000 Ochsen A 208,000 DANMARK  Forfjerdinger, udskÃ ¥ret med J ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af : Kvier 1 131,500 Stude 1 133,000 Tyre P 139,700 Ungtyre 1 150,000  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte « pistoler », af : Kvier 1 195,400 Stude 1 198,000 Tyre P 209,400 Ungtyre 1 226,000 FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : BÃ ufs R et O 1 58,280 Jeunes bovins U, R et O 149,639  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » provenant des : BÃ ufs R 232,416 BÃ ufs O 219,000 Jeunes bovins U et R 227,117 Jeunes bovins O 210,520 IRELAND  Forequarters, straight cut at tenth rib, from : Heifers 2 153,600 Steers 1 160,000 Steers 2 160,000  Hindquarters, straight cut at third rib, from : Heifers 2 208,200 Steers 1 216,000 Steers 2 216,000 (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tal membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n ° 1 80 S/77 . (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt , werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung ( EWG) Nr . 1805/77 angepaÃ t . (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende l'organismo d intervento detentore , detti prezzi ven ­ gono ritoccati in conformitÃ del disposto del regolamento (CEE) n 1 80 S /77 . (') In geval dat de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert , worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr . 1805 /77 . (') where the products are stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with Regulation ( EEC) No 1805 / 77 . (') SÃ ¥fremt produkterne er oplagrede uden for den medlemsstat , hvor det interventionsorgan , der ligger inde med produkterne , er hjem ­ mehÃ ¸rende , tilpasses disse priser i overensstemmelse med bestemmelserne i forordning ( EÃF) nr . 1805/77 . No L 32/26 Official Journal of the European Communities 9 . 2. 80 ITALIA  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 150,000 Vitelloni 2 143,000  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 226,000 Vitelloni 2 215,800 NEDERLAND  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, le kwaliteit  Achtervoeten, recht afgesneden op "&gt; ribben, afkomstig van : Stieren , le kwaliteit 160,000 218,000 160,000 160,000 158,000 216,000 216,000 213,300 UNITED KINGDOM A. Great Britain  Forequarters, straight cut at tenth rib, from : Steers M Steers H Heifers M/H  Hindquarters, straight cut at third rib, from : Steers M Steers H Heifers M/H B. Northern Ireland  Forequarters, straight cut at tenth rib, from : Steers L/M Steers L/H Steers T Heifers T  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers T Heifers T 160,000 160,000 160,000 1 54,600 216,000 216,000 216,000 208,700 9 . 2. 80 Official Journal of the European Communities No L 32/27 ANNEXE II  ANHANG II  ALLEGATOII  BIJLAGE II  ANNEX II  BILAG II Adresses des organismes d'intervention  Anschriften der Interventionsstellen  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  Addresses of the intervention agencies  Interventionsorganernes adresser BUNDESREPUBLIK DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 55 04 61 /55 05 41 , Telex : 04 11 156 DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK 1360 KÃ ¸benhavn K tlf. (01 ) 15 41 30, telex 151 37 DK FRANCE : ONIBEV Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . : 538 84 00, tÃ ©lex 260 643 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 23 24 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestra 81 Tel . 49 57 283  49 59 261 Telex 64 003 NEDERLAND : Voedselvoorzienings In - en Verkoopbureau (VIB) Hoensbroek (L) Kouvenderstraat 229 Tel . 045-214 746 Telex 56 396 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 West Mall Reading RC1 7QW, Berks. Tel . 0734 583 626 Telex 848 302